Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Amended claims, filed on 4/20/2022, have been examined. Claims 24, 26, 29, 30, 32, 35, 36, 38 and 41 have been amended.  Claim 42 has been added.  Claims 24-42 are pending.

Response to Arguments/Amendments

The applicant argues Marinier is completely silent with regard to how an FPGA might be used or how the guaranteed maximum latency would be determined.  However, the examiner respectfully disagrees.  Marinier explicitly discloses that a mobile device in a communication system is able to access the network services  (voice, data, video etc.) by the operation of a processor (i.e. FPGA) in the device    (para. 14 and 27).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., guaranteed maximum latency) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

As for the newly added feature “based on a worst-case time of a slot in the FPGA,”  the arguments are moot because the arguments do not apply to the references being used in the current rejection. The following rejections are new grounds of rejections necessitated by the amendment filed on 4/20/2022.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims  24, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier et al. (USPub: 2019/0081832, hereinafter referred to as Marinier) in view of Ryu et al. (USPub: 2021/0212043, hereinafter referred to as Ryu) and Amicangioli et al. (USPat: 11,088,959 B1, hereinafter referred to as Amicangioli).

Regarding claim 24, Marinier discloses 
a method for allocating resources of a field-programmable gate array (FPGA) (para. 27, lines 11-7 and para. 47, lines 20-25, wherein the processor of a mobile device is a FPGA), the method comprising:
deterministically estimating a maximum latency for executing a network service at the FPGA (para. 105, lines 5-7, wherein the processor (i.e., FPGA) in a mobile device determining the maximum latency); 
determining that the maximum latency is less than a threshold latency value associated with the network service (para. 105, lines 7-9, wherein maximum latency is less than a given threshold); 
outputting an acknowledgement indicating that the maximum latency is less than or equal to the threshold latency value (para. 155, lines 7-13, para. 84, lines 5-6, and para. 105, wherein the mobile device sends an acknowledgement which indicates the signal structure for the maximum latency is less than the threshold latency); 
receiving confirmation that the FPGA has been selected to execute the network service within a threshold time period (para. 163, lines 8-9, wherein the grant is the confirmation received by the processor).
Although Marinier discloses everything as applied above, Marinier does not explicitly disclose deterministically scheduling the resources of the FPGA for executing the network service in response to receiving the confirmation.  However, this concept is well known in the art as disclosed by Ryu. In the same field of endeavor, Ryu discloses 
deterministically scheduling the resources of the FPGA for executing the network service in response to receiving the confirmation (para. 25, lines 3-5, wherein the scheduling the resource is in response of the received confirmation).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Ryu’s method into Marinier’s invention. One of ordinary skill in the art would have been motivated “for enabling a base station to allocate shared resources to a set of user equipment[s] (UEs) for peer-to-peer communications ( e.g., sidelink communications)” (para. 4, lines 4-7).
Hence, Marinier in view of Ryu discloses 
deterministically scheduling the resources of the FPGA for executing the network service in response to receiving the confirmation within the threshold time period (Ryu’s para. 25, lines 3-5 and Marinier’s para. 105, wherein the scheduling the resources within the threshold time period).
Although Marinier and Ryu disclose everything as applied above, Marinier and Ryu do not explicitly disclose it is based on a worst-case time of a slot in the FPGA. However, this concept is well known in the art as disclosed by Amicangioli. In the same field of endeavor, Amicangioli discloses it is 
based on a worst-case time of a slot in the FPGA (col. 20, liens 40-42 and 64-67, wherein the maximum delay is the worst-case scenario).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Amicangioli’s method into Marinier and Ryu’s invention. One of ordinary skill in the art would have been motivated to “improve the overall latency of the system” (col. 10, lines 32-33).

Regarding claim 30, it is substantially the same as claim 24, except claim 30 is in a  network apparatus claim format.  Marinier disclose the method is implemented in a network apparatus, wherein a processor and memory to include computer program code (FIG. 1B).  Because the same reasoning applies, claim 30 is rejected under the same reasoning as claim 24.

Regarding claim 36, it is substantially the same as claim 24, except claim 36 is in a non-transitory computer-readable storage medium claim format.  Marinier disclose the method is executed by software stored in a computer-readable medium (para.2020).  Because the same reasoning applies, claim 36 is rejected under the same reasoning as claim 24.

Claims 25, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Ryu and Amicangioli as applied claims 24, 30, and 36 above, and further in view of Luo et al. (USPub: 2021/0266671, hereinafter referred to as Luo).

Regarding claim 25, Marinier, Ryu and Amicangioli disclose everything as applied above.  Marinier, Ryu and Amicangioli do not explicitly disclose  outputting a result of the deterministically scheduling in a deterministic time, the result indicating completion of the deterministically scheduling. However, this concept is well known in the art as disclosed by Ryu. In the same field of endeavor, Ryu discloses 
outputting a result of the deterministically scheduling in a deterministic time, the result indicating completion of the deterministically scheduling (para, 85, lines 25-27).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Luo’s method into Marinier, Ryu and Amicangioli’s invention. One of ordinary skill in the art would have been motivated “to ensure that bandwidth occupied by total upstream traffic entering an access network is less than a limited bandwidth of an upstream egress port of a convergence device” (para. 8, lines 6-9).

Regarding claim 31, it is substantially the same as claim 25, except claim 31 is in a  network apparatus claim format. Because the same reasoning applies, claim 31 is rejected under the same reasoning as claim 25.

Regarding claim 37, it is substantially the same as claim 25, except claim 37 is in a non-transitory computer-readable storage medium claim format. Because the same reasoning applies, claim 37 is rejected under the same reasoning as claim 25.

Claims 26, 32, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Ryu and Amicangioli as applied claims 24, 30, and 36 above, and further in view of Kawasaki (USPub: 2021/0007105, hereinafter referred to as Kawasaki).

Regarding claim 26, Marinier, Ryu and Amicangioli disclose everything as applied above.  Marinier, Ryu and Amicangioli do not explicitly disclose mapping the network service to a slot of the FPGA including the resources. However, this concept is well known in the art as disclosed by Kawasaki. In the same field of endeavor, Kawasaki discloses 
mapping the network service to the slot of the FPGA including the resources (para. 37 lines 4-5 and para. 170, lines 1-4, and lines 14-15);
selecting an implementation of a scheduling algorithm for configuring the resources to execute one or more requested functions of the network service (para. 47, lines 4-10, wherein the first service is selected to use first resource and the second service is selected to use the second resource); and 
scheduling the FPGA resources according to the implementation of the scheduling algorithm (para, 47, lines 4-10 and line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Kawasaki’s method into Marinier, Ryu and Amicangioli’s invention. One of ordinary skill in the art would have been motivated of “use efficiency of the radio resources can be improve while enabling appropriate operation of wireless communication” (para. 130, lines 26-28).

Regarding claim 32, it is substantially the same as claim 26, except claim 32 is in a  network apparatus claim format. Because the same reasoning applies, claim 32 is rejected under the same reasoning as claim 26.

Regarding claim 38, it is substantially the same as claim 26, except claim 38 is in a non-transitory computer-readable storage medium claim format. Because the same reasoning applies, claim 38 is rejected under the same reasoning as claim 26.

Claims 27, 33, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Ryu, Amicangioli and Kawasaki as applied claims 26, 32, and 38 above, and further in view of Horn et al. (USPub: 2021/0392021, hereinafter referred to as Horn).

Regarding claim 27, Marinier, Ryu, Amicangioli and Kawasaki disclose everything as applied above.  Marinier, Ryu, Amicangioli and Kawasaki do not explicitly disclose wherein the selecting selects the implementation of the scheduling algorithm from a look up table.  However, this concept is well known in the art as disclosed by Horn. In the same field of endeavor, Horn discloses 
wherein the selecting selects the implementation of the scheduling algorithm from a look up table (para. 126, lines 25-28).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Horn’s method into Marinier, Ryu,  Amicangioli and Kawasaki’s invention. One of ordinary skill in the art would have been motivated to “increase a throughput/spectral efficiency of the subsequent transmission” (para. 126, lines 18-19). 

Regarding claim 33, it is substantially the same as claim 27, except claim 33 is in a  network apparatus claim format. Because the same reasoning applies, claim 33 is rejected under the same reasoning as claim 27.

Regarding claim 39, it is substantially the same as claim 27, except claim 39 is in a non-transitory computer-readable storage medium claim format. Because the same reasoning applies, claim 39 is rejected under the same reasoning as claim 27.

Claims 28, 34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Ryu, Amicangioli and Kawasaki as applied claims 26, 32, and 38 above, and further in view of KOLLURI VENKATA SESHA et al.  (USPub: 2020/0153921, hereinafter referred to as Sesha).

Regarding claim 28, Marinier, Ryu, Amicangioli and Kawasaki disclose everything as applied above. Marinier, Ryu, Amicangioli and Kawasaki do not explicitly disclose wherein the selecting selects the implementation of the scheduling algorithm based on a dependency graph representation of the network service. However, this concept is well known in the art as disclosed by Sesha. In the same field of endeavor, Sesha discloses 
wherein the selecting selects the implementation of the scheduling algorithm based on a dependency graph representation of the network service (para. 26, lines 13-17), a deadline for the network service to be executed (para. 16, lines 10-15, wherein the priority means the deadline), and a time window for which the resources are allowed to execute (para. 92, lines3-4).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Sesha’s method into Marinier, Ryu, Amicangioli and Kawasaki’s invention. One of ordinary skill in the art would have been motivated “in order to improve the cognitively recommending” (para. 85, line 19).

Regarding claim 34, it is substantially the same as claim 28, except claim 34 is in a  network apparatus claim format. Because the same reasoning applies, claim 34 is rejected under the same reasoning as claim 28.

Regarding claim 40, it is substantially the same as claim 28, except claim 40 is in a non-transitory computer-readable storage medium claim format. Because the same reasoning applies, claim 40 is rejected under the same reasoning as claim 28.

Claims 29, 35, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Ryu and Amicangioli as applied claims 24, 30, and 36 above, and further in view of Zhou et al. (USPub: 2021/0014017, hereinafter referred to as Zhou).

Regarding claim 29, Marinier, Ryu and Amicangioli disclose everything as applied above.  Marinier, Ryu and Amicangioli further disclose 
determining that the maximum latency is greater than the threshold latency value associated with the network service (Marinier’s para. 105, lines 7-9, wherein maximum latency is less than a given threshold. The opposite of it is greater than the threshold).  
Although Marinier, Ryu and Amicangioli disclose everything as applied above, Marinier, Ryu and Amicangioli do not explicitly disclose outputting a negative acknowledgement indicating that the maximum latency is greater than the threshold latency value. However, this concept is well known in the art as disclosed by Zhou. In the same field of endeavor, Zhou discloses 
outputting a negative acknowledgement indicating that the maximum
latency is greater than the threshold latency value (para. 102, lines 37-41).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Zhou’s method into Marinier, Ryu and Amicangioli’s invention. One of ordinary skill in the art would have been motivated “to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum” (para. 5, lines 8-11).

Regarding claim 35, it is substantially the same as claim 29, except claim 35 is in a  network apparatus claim format. Because the same reasoning applies, claim 35 is rejected under the same reasoning as claim 29.

Regarding claim 41, it is substantially the same as claim 29, except claim 41 is in a non-transitory computer-readable storage medium claim format. Because the same reasoning applies, claim 41 is rejected under the same reasoning as claim 29.

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Marinier in view of Ryu and Amicangioli as applied claim 24 above, and further in view of Mishra et al. (USPat: 7,669,029 B1, hereinafter referred to as Mishra).

Regarding claim 42, Marinier, Ryu and Amicangioli disclose everything as applied above.  Marinier, Ryu and Amicangioli do not explicitly disclose estimating the worst case time using a first-fit instance of a bin packing algorithm applied to the slot in the FPGA . However, this concept is well known in the art as disclosed by Mishra. In the same field of endeavor, Mishra discloses 
estimating the worst case time using a first-fit instance of a bin packing algorithm applied to the slot in the FPGA (col. 7, lines 12-15).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Mishra’s method into Marinier, Ryu and Amicangioli’s invention. One of ordinary skill in the art would have been motivated “to perform reorganization of existing deployments in an effort to ensure a more even utilization of the available physical resources for a balance deployment” 9col. 8, lines 14-16).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419